139 F.3d 906
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lawrence MOORE, Plaintiff-Appellant,v.INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS LOCAL 569;International Brotherhood of Electrical Workers;  J.J.Barry;  S.R. McCann;  Dick Robbins;  San Diego ElectricalPension Trust;  San Diego Electrical Health and WelfareTrust;  San Diego Electrical Industry Training Trust;  SanDiego Electrical Industry Education and Manpower DevelopmentTrust;  Labor Management Cooperative Fund;  San DiegoNational Electrical Contractors Association;  Fischbach &Moore, Inc.;  Tom Pridemore;  Paul Blackwood;  Wayne Lovin;Jim Westfall;  Wilmer Bass;  Dick Smith;  Terry Godshalk;Joe Heisler;  George England;  Ray Altmeyer;  John Simpson;Jim Alysworth;  Charles Wilder;  Joe Mansolillo;  RonCooper;  Dave Allison;  Ken Stuart;  Dave Raspolich;  WayneVan Der Linden;  Jack Zwart;  Mike Sparks, Defendants-Appellees.
No. 95-55495.
United States Court of Appeals, Ninth Circuit.
Feb. 13, 1998.

1
Appeal from the United States District Court for the Southern District of California Rudi M. Brewster, District Judge, Presiding


2
MEMORANDUM*


3
Moore finally contends that the district court erred by requiring a $2,000 bond because Moore already had a balance of $906.28 remaining of the $1,000 bond he had posted in his first appeal of CV-91-1543.  We disagree.  The district court properly awarded the balance remaining of the $1,000 bond to the trust defendants pursuant to liens the trust defendants had against the $1,000 bond, making a new bond necessary.


4
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3